 


109 HR 3084 RH: Drug Free Sports Act
U.S. House of Representatives
2005-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 133 
109th CONGRESS 1st Session 
H. R. 3084 
[Report No. 109–210, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 28, 2005 
Mr. Stearns (for himself, Ms. Schakowsky, Mr. Bass, Mr. Upton, Mrs. Blackburn, Mr. Gene Green of Texas, Mr. Markey, Mr. Murphy, and Mr. Shays) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
July 28, 2005 
Reported from the Committee on Energy and Commerce with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 
 
July 28, 2005 
Referral to the Committee on Education and the Workforce extended for a period ending not later than September 30, 2005 
 
 
September 30, 2005 
Committee on Education and the Workforce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
For text of introduced bill, see copy of bill as introduced on June 28, 2005 
 
A BILL 
To direct the Secretary of Commerce to issue regulations requiring testing for steroids and other performance-enhancing substances for certain sports associations engaged in interstate commerce. 
 
 
1.Short titleThis Act may be cited as the Drug Free Sports Act. 
2.DefinitionsAs used in this Act— 
(1)the term Secretary refers to the Secretary of Commerce; and 
(2)the term professional sports associations means Major League Baseball, the National Basketball Association, the National Football League, the National Hockey League, Major League Soccer, the Arena Football League, and any other league or association that organizes professional athletic competitions as the Secretary may determine. 
3.Rules requiring mandatory testing for athletes 
(a)RulemakingNot later than 270 days after the date of enactment of this Act, the Secretary shall issue regulations requiring professional sports associations operating in interstate commerce to adopt and enforce policies and procedures for testing athletes who participate in their respective associations for the use of performance-enhancing substances. Such policies and procedures shall, at minimum, include the following: 
(1)Timing and frequency of random testingEach athlete shall be tested a minimum of 5 times each year that such athlete is participating in the activities organized by the professional sports association. Tests shall be conducted at random intervals throughout the entire year, during both the season of play and the off-season, and neither the athlete, nor any member of the coaching and training staffs shall be notified in advance of the test. 
(2)Applicable substancesThe Secretary, in consultation with the Director of the National Institute on Drug Abuse, shall, by rule, prescribe the substances for which each athlete shall be tested, which shall include— 
(A)substances that— 
(i)are determined by the World Anti-Doping Agency to be prohibited substances; and 
(ii)the Secretary determines to be performance-enhancing substances for any particular sport, or substances whose purpose is to conceal the presence of performance-enhancing substances in the body, and for which testing is reasonable and practicable; and  
(B)such additional substances that the Secretary may determine to be performance-enhancing substances for any particular sport, or substances whose purpose is to conceal the presence of performance-enhancing substances in the body, and for which testing is reasonable and practicable. 
(3)Therapeutic and medical use exemptionsThe Secretary, in consultation with the Director of the National Institute on Drug Abuse, shall establish criteria by which professional sports associations, after consultation with the athletes who participate in the activities of such professional sports association (or the representatives of such athletes), may provide an athlete with an exemption for a particular substance, prior to or after any drug test, if such substance has a legitimate medical or therapeutic use, and if such use is for a documented medical condition of such athlete. 
(4)Method of testing and analysisThe Secretary, in consultation with the Director of the National Institute on Drug Abuse, shall establish criteria whereby tests shall be administered by an independent party not affiliated with the professional sports association. 
(5)PenaltiesSubject to the determination made pursuant to an appeal as described in paragraph (6), a positive test shall result in the following penalties: 
(A)Suspension 
(i)An athlete who tests positive shall be suspended from participation in the professional sports association for a period not less than 1/2 of a season of play, including suspension from the number of games constituting 1/2 of a season of play. 
(ii)An athlete who tests positive, having once previously violated the policies concerning prohibited substances, shall be suspended from participation in the professional sports association for a period not less than an entire season of play, including suspension from the number of games constituting a full season of play. 
(iii)An athlete who tests positive, having twice previously violated the policies concerning prohibited substances, shall be permanently suspended from participation in the professional sports association.All suspensions shall include loss of pay for the period of suspension. 
(B)DisclosureThe name of any athlete having a positive test result resulting in suspension shall be disclosed to the public. 
(C)Exceptional circumstancesThe Secretary shall establish criteria by which professional sports associations may reduce the period of suspension for an athlete who has tested positive for a prohibited substance but who establishes that he or she bears no fault or negligence or no significant fault or negligence for the violation. In establishing such criteria, the Secretary shall consider the policies and practices of the World Anti-Doping Agency regarding reduced penalties for exceptional circumstances. Such criteria shall not require a professional sports association to adopt a policy providing for reductions in penalties for any circumstances. 
(6)Appeals process 
(A)Hearing and final adjudicationAn athlete who tests positive and is subject to penalty under paragraph (5) shall be afforded an opportunity for a prompt hearing and a right to appeal. Such athlete shall file an appeal with the professional sports association within 5 business days after learning of the positive test. The association shall hold a hearing before an arbiter established under subparagraph (B) and such arbiter shall reach a final adjudication not later than 45 days after receiving notice of the appeal. The penalties specified in paragraph (5) shall be stayed pending an appeal and final adjudication. 
(B)ArbiterThe arbiter of the appeals process described in subparagraph (A) shall be agreed upon mutually by the professional sports association and the athletes who participate in the activities of such professional sports association (or the representatives of such athletes), and shall be approved by the Secretary, and such approval shall not be unreasonably withheld. 
(b)ConsultationIn prescribing regulations under this section, the Secretary may consult with anti-doping authorities, medical experts, and professional sports associations. 
4.NoncomplianceBeginning 1 year after the date on which the final rules required by section 3 are issued, the Secretary may fine any professional sports association that fails to adopt and enforce testing policies and procedures consistent with such regulations. An initial fine for failing to adopt or enforce such policies and procedures under this Act shall be $5,000,000 and may be increased by the Secretary by $1,000,000 for each day of noncompliance. The Secretary may reduce the fines specified in this section upon finding such fines to be unduly burdensome on a professional sports association. 
5.Reports 
(a)Report on effectiveness of regulationsNot later than 2 years after the date of enactment of this Act and every 2 years thereafter, the Secretary shall transmit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a report describing the effectiveness of the regulations prescribed pursuant to this Act, the degree to which professional sports associations have complied with such regulations, and any significant examples of noncompliance. 
(b)Study on college and secondary school testing policies and procedures 
(1)StudyThe Comptroller General shall conduct a study on the testing policies and practices (and their implementation) for performance-enhancing substances for athletes at colleges and secondary schools. The study shall examine the prohibited substance policies and testing procedures of— 
(A)intercollegiate athletic associations; 
(B)college and university athletic departments; and 
(C)secondary schools and State and regional interscholastic athletic associations.The study shall also include an analysis of the best available estimates for both licit and illicit use of anabolic steroids and human growth hormones by such athletes. 
(2)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall transmit a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. The report shall assess the adequacy of such testing policies and procedures in detecting and preventing the use of performance-enhancing substances, and shall include any recommendations to Congress regarding expanding the application of the regulations issued pursuant to this Act to such intercollegiate and interscholastic athletic associations. 
6.Rules of construction 
(a)Pre-existing policiesNothing in this Act shall be construed to prohibit a professional sports association from continuing to enforce policies and procedures governing the use of performance-enhancing substances that were in effect on the date of enactment of this Act until such time as such professional sports associations adopt policies and procedures consistent with the rules issued under section 3. 
(b)More stringent policiesNothing in this Act shall be construed to prohibit a professional sports association and its athletes (or the representatives of its athletes) from negotiating and agreeing upon policies and procedures governing the use and testing of performance-enhancing substances that are more stringent than those required by this Act.  
 
 
September 30, 2005 
Committee on Education and the Workforce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
